Title: From George Washington to Jacob Van Braam, 30 December 1773
From: Washington, George
To: Van Braam, Jacob



Sir,
Mount Vernon 30th Decemr 1773.

To the Letter I addressed you on the 22d of Novr 1771, (which Colo. Mercer in one of his dated the 1st of April followg, informs me he had forwarded, & had receiv’d your remarks upon), I have never been favor’d with an answer, altho’ it was on a matter which required the united efforts of the parties concern’d to carry it into execution, and of such a nature as not to be prosecuted, without pecuniary aid. I have at length by dint of perseverance, obtained Patents (under the inconveniencies mention⟨ed⟩ in my last) for the whole quantity of 200,000 acres of Land, which we claimed under Govr Dinwiddie’s Proclamation in 1754, your part being assign’d in a tract of 28,400 acres on the Little Kanhawa, being the uppermost survey upon the Ohio, tho’ near 200 miles below Fort-Pitt; the whole Tract being granted to the followg persons, in the proportions annexed to their respective names vizt



acres


To Capt: Stobo’s, Heir
9000


“Jacob Vanbraam
9000


“James Towers’s heir
6000


 Andrew Fowler
400


 Thomas Napp
400


 Arthur Watt’s heir
400



 Jesse May (assign’d Jno. Fox)
400


 Francis Self
400


 Robt Stewart
400


 Robt Murphey
400


 John Smith
400


 Alexr Bonny
400


 William Horn’s heir
400


 William McAnulty
400


Total (also amot of the Survey)
28,400


Yourself, with the other patentees above, are now to proceed to a partition of this tract, in the speediest & best manner you can, among yourselves, & it may not be amiss to observe to you, that by the Tenor of the Grant, & agreeably to the Laws of this Colony, you are obliged to clear and tend, three acres for every Fifty, you respectively hold, or make other improvements thereon to the value of five pounds for every fifty acres as aforesd; otherwise the Land is liable to forfeiture, & may be regranted to any person petitioning for the same. Thus much by way of hint, or information to yourself; permit me now to add that, the obtaining of these Lands has been a work of no small difficulty & expence, & that by the time the accounts all come in, which are hourly expected, the quota of each person’s share of the latter, will amount to near, (if not quite) four pounds sterling for every thousand acre⟨s⟩; your part of which coming to £36—it is hoped and expected that you will, immediately remit upon this notice, this sum to me. It is needless to observe, for your own reason must suggest it to you, that it was an imposition upon a few Officers to be burthen’d, not only with the whole trouble, but also with the whole expence of prosecuting this claim; which they did at the hazard (for a long while) of two to one against succeeding: you are therefore bound by every tie of honour & gratitude to replace the money without delay, & I flatter myself it will be done accordingly, otherwise (which is by no means the wish or desire of any of us) some expedient must be fallen upon to subject the Land to the payment thereof. I am, Sir, Your most humble Servant

G: Washington

